Citation Nr: 0003392	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from February 14, 1984 to 
August 9, 1984.

The veteran filed a claim in February 1994 for service 
connection for disabilities to include a psychiatric 
disability.  This appeal arises from the June 1994 rating 
decision from the Togus, Maine Regional Office (RO) that 
denied the veteran's claim for service connection for a 
nervous disability.  A Notice of Disagreement was filed in 
July 1994 and a Statement of the Case was issued in August 
1994.  A substantive appeal was filed in January 1995 with a 
request for a hearing at the RO before a Member of the Board.

In January 1995, the veteran canceled his request for a 
hearing before a Member of the Board.

This case was remanded in December 1996 for further 
development.  The case was thereafter returned to the Board.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current psychiatric disability to his military service; the 
claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in September 1975, no 
history of nervous trouble was reported.  On examination, the 
veteran's psyche was clinically evaluated as normal.

In an undated Unit Commanders Report for Psychiatric 
Examination, it was noted that the veteran got along with 
others but had fears of failing.  He was hypersensitive to 
criticism and corrections.  The veteran was repelled by the 
thought of being in the military.  His whole outlook was 
affected by his being in the army, and it was recommended 
that the veteran be released immediately as there was 
absolutely no room for potential.  On a Chapter 13 physical 
examination in June 1984, no history of nervous trouble was 
reported.  On examination, the veteran's psyche was 
clinically evaluated as normal.  

On a June 1984 Mental Status Evaluation, the veteran's 
behavior was normal, he was fully alert, he was fully 
oriented, his mood was level, his thinking process was clear, 
his thought content was normal, and his memory was good.  The 
impressions included no significant mental illness.  

On a June 1984 counseling report it was noted that the 
veteran stated that he wanted to get out of the army and had 
no desire to be in the army.  The army was not like he 
thought it would be.  He had tried to get out during OSUT but 
the instructors refused.  He stated that he could not handle 
the pressure of the army.  He would do whatever it took to 
get discharged.  It was recommended that the veteran be 
released under Chapter 11 as soon as possible.  

On a July 1984 counseling report it was noted that the 
veteran stated that he did not want to be in the unit to 
which he was assigned and did not want to be in the army.  He 
feared being in the infantry, particularly when the other 
soldiers talked about killing people.  He stated that it was 
not what he expected and if he did not get out, he would go 
off.  It was additionally noted that he was counseled and was 
told to give himself more time, but the veteran felt strongly 
about the matter.  A July 1984 report indicates that the 
veteran was separated under Chapter 11 due to his negative 
attitude towards his obligations as a soldier. 

In February 1994, the veteran filed a claim for service 
connection for disabilities to include an acquired 
psychiatric disability.  

Associated with the file were records from Mid-Maine Medical 
Center from February 1993 that shows that the veteran was 
seen with a history of schizophrenia.  He had been 
hospitalized in the past for schizophrenia.  The assessment 
included acute psychosis with good response to Haldol.  An 
additional record from the Mid-Maine Medical Center from 
later in February 1993 shows that the veteran was seen with a 
history of paranoia.  His father said that he had been 
agitated, was not eating or sleeping recently, and had been 
noted to have hallucinations.  The assessment included 
psychosis.  

Associated with the file were records from Kennebec Valley 
Medical Center that show that the veteran was admitted from 
February 1993 to March 1993 because of not eating, hearing 
voices of deceased relatives, and fear of sleeping.  The 
veteran reported being seen at Thayer Hospital several times 
and at Augusta Mental Health Institute about seven to nine 
years ago.  The diagnoses included schizophrenia, paranoid 
type, chronic, with acute exacerbation.  

By rating action of June 1994, service connection for a 
nervous disability was denied.  The current appeal to the 
Board arises from this denial.

Records from Mid-Maine Medical Center from March 1995 show 
that the veteran was admitted with feelings of passive 
suicidal ideation.  Of relevance is that the veteran reported 
that he was in the army for six months in 1983.  He was vague 
about the reasons for getting out of the service.  The 
diagnostic impressions included schizoaffective disorder, 
bipolar type, depressed, and polysubstance abuse.  

Records from the Augusta Mental Health Institute from May 
1988 were associated with the file and show that the veteran 
was admitted because of paranoid behaviors, not eating 
properly, weight loss, and seclusiveness.  There was a report 
that he had deteriorated in his personal and social habits 
over the past year.  His psychiatric history included that 
there were no previous mental health contacts.  He was in the 
army for six months in 1984 and received an early discharge, 
but the reason was unknown.  The veteran denied having any 
nervous or mental condition and did not provide any of the 
history that was sent down from the hospital regarding his 
behavior for the past two years.  He was guarded about his 
military service.  The diagnoses included paranoid psychosis, 
possible paranoid schizophrenia.  An additional record from 
the same admission notes that the veteran had become 
increasingly different in his behavior since around 
Christmas.  It was noted that the veteran would not tell his 
parents why he was released from the service early.  

Received in December 1997 were records from Kennebec Valley 
Mental Health Center from March 1993 to December 1997 that 
show that in March 1993, the veteran was seen for admission 
for not eating, hearing voices of dead relatives, and 
paranoid and disorganized thinking.  This was his second 
psychiatric admission.  The first one was in 1988 for similar 
symptoms.  It was noted that the veteran was a poor 
historian.  Records from October 1994 to October 1997 show 
treatment for schizophrenia.  The veteran was seen for 
medication follow ups in September 1997 and October 1997.  
The assessment was schizoaffective disorder. 

Records from the Jackson Brook Institute from April 1994 to 
May 1994 were associated with the file and show that the 
veteran was admitted with a history of chronic paranoid 
schizophrenia.  The veteran's mother reported that he was 
discharged from the service after six months and while she 
was not clear about the circumstances, she felt that he was 
probably diagnosed with a mental illness at that time.  The 
principal diagnoses included paranoid schizophrenia, chronic, 
with acute exacerbation.  

Additional records from Augusta Mental Health Institute from 
May 1988 were associated with the file and include progress 
notes from the veteran's admission that show that the veteran 
was treated for schizophreniform disorder.  

A psychiatric treatment record from John Hess, M.D., dated in 
March 1992 was associated with the file and notes that the 
veteran was seen at the Kennebec Valley Mental Health Clinic 
for evaluation.  As part of the veteran's past history, it 
was noted that the veteran was discharged from the Army after 
5 months and one would presume that this was related to his 
psychiatric problems though the veteran would not acknowledge 
this.  The diagnostic impression included schizophrenic 
disorder, paranoid type, chronic.

Admission summaries from KVMHC, Waterville from March 1992 
were associated with the file and note that the veteran was 
seen with sleep and appetite disturbance, thought disorder 
with paranoia and delusions, and interpersonal isolation.  
The key factors included paranoid personality disorder, rule 
out schizophreniform disorder, and rule out schizophrenia, 
paranoid type, chronic.

Associated with the file was a psychological evaluation from 
the Social Security Administration from April 1992 that shows 
that the veteran was diagnosed with schizophrenia, paranoid, 
and other psychotic disorders.  It was noted that onset of 
January 1, 1988 was reasonable.

A notation from Kennebec Valley Mental Health Center from 
June 1998 shows that the veteran's first contact there was in 
March 1993.  

In a statement from the veteran's representative, it was 
noted that the veteran had no treatment at Augusta Mental 
Health Institute, Mid-Maine Medical Center's Thayre Unit, or 
Maine General Medical Center (formerly Kennebec Valley 
Medical Center) prior to May 1988.

Associated with the file were records from the Social 
Security Administration (SSA) that are duplicative of records 
previously addressed.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946 and a 
psychosis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The veteran is claiming that he currently has a psychiatric 
disability that was incurred during service.  The service 
medical records are silent regarding complaints, clinical 
findings, and diagnoses of a psychiatric disability.  The 
evidence in this case reveals that the first postservice 
evidence of a psychiatric disability was many years 
postservice.  This evidence is contained in the treatment 
records from the Augusta Mental Health Institute from May 
1988 where the veteran was diagnosed with paranoid psychosis, 
possible paranoid schizophrenia.  The veteran has submitted 
no competent medical evidence to establish a nexus between 
his current psychiatric disability and his service.  The only 
evidence that would support the veteran's claim is found in 
his statements.  However, lay evidence is inadequate to 
establish a medical nexus.  Epps v. Gober, 126 F.3d 1464 
(1997)].  Since all three criteria to establish evidence of a 
well-grounded claim have not been met, it follows that the 
veteran's claim must be denied based on his failure to submit 
evidence of a well-grounded claim.  Absent a well-grounded 
claim, the Board has no duty to assist or decide the case on 
its merits.  

The undersigned notes that Dr. Hess in March 1992 noted as 
follows:  "[The veteran] was discharged from the Army after 
5 months and one would have to presume that this was related 
to psychiatric problems though Paul did not acknowledge 
this."  Although this physician "presumed" that the 
veteran's discharge from service was for psychiatric 
problems, he did not attribute the veteran's currently 
diagnosed psychosis to his military service.  This statement 
is not sufficient to well ground the veteran's claim as it 
does to provide a nexus between the current psychiatric 
disability and military service. 

While the representative has argued that the VA has a duty to 
assist claimants whose claims are not well grounded, this 
proposition has been rejected by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for a psychiatric 
disability, that claim must be denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a psychiatric disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

